Situation in the Republic of Moldova (debate)
The next item is the Council and Commission statement on the situation in the Republic of Moldova but, first of all, I believe that Mr Watson wishes to draw the House's attention to the presence in our Chamber of eminent Moldovan public figures.
Mr President, I should like to draw the attention of colleagues to the presence in the gallery today of the leaders of the three opposition parties represented in Moldova's Parliament, who are here for this debate: Dorin Chirtoacă, who is the Mayor of Chişinău and the Vice-President of the Liberal Party of Moldova; Vladimir Filat, who is the President of the Liberal Democratic Party, and Serafim Urechean, the President of the Alliance 'Our Moldova'.
(Applause)
President-in-Office of the Council. - (CS) Mr President, Commissioner, ladies and gentlemen, both the Council and the Parliament are following with great unease the events unfolding in Moldova in connection with the 5 April parliamentary elections. A significant political crisis has developed in our immediate neighbourhood, representing a serious challenge for the EU policy on Moldova and on the entire region in general. This factor is particularly worrying as the EU is at present preparing to launch the Eastern Partnership. It is in all of our interests to ensure that the situation in Moldova does not undermine implementation of the Eastern Partnership. We must make a clear distinction between the statements of President Voronin and the actions of political representatives on the one hand and the interests of Moldovan citizens on the other hand.
Immediately after the outbreak of violent protests in Kishinev on 7 April the EU sent its special representative Kalman Mizsei to Moldova. Since then Mr Mizsei has been trying hard to initiate political talks between the various Moldovan parties. The parties winning seats in the new parliament must agree on a realistic solution that respects democratic principles. Throughout the crisis the special representative has been in close touch with the Presidency and with High Representative Javier Solana.
You perhaps know that Czech Prime Minister Mirek Topolánek also visited Kishinev yesterday. He called emphatically on the Moldovan authorities and on the opposition to enter into political dialogue. He met with President Voronin, with Prime Minister Greceanu and with opposition representatives. The main message delivered by the Presidency accorded fully with the long-term actions of Kalman Mizsei. There is a need to strengthen civil rights in Moldovan society, the government must enable civil society to function properly and it must guarantee freedom of expression and other basic human rights. Furthermore, it is essential for the Moldovan opposition to gain access to main media in order to put across their opinions and to engage in political contests on equal terms. On the other hand it is necessary for opposition representatives to cooperate constructively with the ruling party and to respect the election results. Prime Minister Topolánek, as the President of the European Council, stressed to all representatives the fundamental importance of always bearing the European perspective in mind. Moldova must not diverge from the path of democracy. Linking up with the Eastern Partnership project should strengthen Moldova on this path.
I would like to remind you that the official election result declared on 8 April was a victory for the Moldovan Communist Party, which won almost 50% of the votes. The remaining votes were shared between the three opposition parties. Based on this the communists would win 60 of the 101 seats in the new parliament. The preliminary assessment from the international election observation mission concluded that the election was valid, although reference was made to several problems that occurred during the campaign.
However, the opposition and a number of non-governmental organisations declared that the elections had been marred by fraud. Last week the Central Electoral Commission recounted the votes and concluded that the ruling Communist Party had indeed won 60 of the 101 seats in the parliament, thus confirming the results of the first count. According to the opposition, the main problem is not with the vote count but with electoral roles, which allegedly include several hundred thousand 'dead souls' or people who do not exist. The opposition is checking the electoral roles in order to produce evidence of this claim. According to a Commission spokesman, no signs of fraud were discovered during the recount. The opposition also pointed to the widespread exploitation of administrative resources by the governing party during the election campaign. The international election observers criticised the Moldovan authorities in this respect. The EU had warned the Moldovan authorities about this problem several times before the elections. Particular reference was made to the lack of press freedom and persecution of the opposition by repressive authorities.
Following the protests pressure increased sharply on the independent media. Journalists were arrested and persecuted. Some foreign journalists were expelled or prevented from entering the country. There is a further very serious reason for concern. During the crisis the Moldovan authorities committed serious violations of human rights. According to the reports almost 250 people were arrested following the violent protests on 7 April. Many of them, mostly young people, were beaten by the police, subjected to inhumane treatment and torture, denied access to legal assistance and not allowed to inform their families. Three young protesters died.
We made it very clear to the Moldovan authorities that such violations of human rights and media freedoms are unacceptable to the EU. The violence that took place in Kishinev is no justification for the cruel measures imposed by the state authorities. Moldova has adopted European norms and values through measures such as the EU-Moldova Action Plan. The EU has urgently called on the Moldovan authorities to uphold the principles of human rights and basic freedoms.
On 15 April Moldovan President Vladimir Voronin took a step in the right direction when he declared an amnesty for all persons arrested during the protests except for people with a previous criminal record. He also called for a transparent and proper investigation of the events. The investigation must be conducted in cooperation with the relevant European and international institutions. The human rights situation is being monitored closely on the ground by the EU and also by the Council of Europe, the OSCE and the UN. It is important that these operations are coordinated. The investigation in Moldova must include international participation in order to be considered reliable and fair. The sharp conflict and mistrust that has prevailed in Moldovan society over recent weeks can only be overcome through a transparent process.
It is essential to find a political solution to this crisis. Moldova is facing very serious economic problems arising from the global financial crisis. Continuing political turmoil would make it impossible for the country to tackle these economic problems. There is an urgent need for a functioning government. External assistance will also be required, including considerable IMF involvement. It is very important at this stage to look to a future beyond the immediate consequences of the current crisis and to consider what our policy should be towards Moldova. The crisis has shown clearly the need for consistent and ambitious measures to reinforce democratic standards and institutions in Moldova. Greater assistance will be required from the EU, focused on institution building through reform of the police and the judiciary and guaranteeing media freedoms and plurality. The agreement between Moldovan political parties on overcoming the current crisis should include a commitment to thoroughgoing reform in the areas mentioned.
Ladies and gentlemen, I would like to end by emphasising that for many years Moldova has been one of the most advanced countries in Eastern Europe, in terms of its determination to uphold democratic standards and its willingness to draw closer to the EU. It is in our interests to help Moldova overcome the current crisis and to proceed further along this path. The Eastern Partnership will provide a new and ambitious framework for boosting EU assistance targeted at political and economic reforms in Moldova and other countries in that region. It is in all of our interests to ensure that democracy is strengthened in Moldova and that Moldova continues to draw closer to the European Union.
Member of the Commission. - Madam President, referring to Mr Watson's announcement, let me first warmly welcome our guests from Moldova.
The situation in the Republic of Moldova is indeed of great concern. We are following developments closely and seeking ways to promote dialogue and reconciliation between political forces in the country.
As regards the conduct of the recent elections, my colleague Benita Ferrero-Waldner welcomed the preliminary assessment by the OSCE-led international election observation mission. The mission concluded that the elections had taken place in a pluralistic environment, that a distinct political choice had been on offer for the voters and that a number of international standards for democratic elections had been met.
However, significant shortcomings were identified which are of serious concern and had already been voiced by the Commission well before the elections. These are undue administrative interference, insufficient respect for the freedom of expression and access of all parties to media, and an overall lack of public confidence in the democratic and electoral process. These shortcomings need to be addressed as a matter of urgency, all the more so since the events of 7 April.
Much more worrying are the reports of widespread human rights violations in the wake of the demonstrations after the election day. After the turmoil that followed the demonstrations of 7 April, the Commission strongly condemned the excessive use of force and called on all those concerned to stop the use of inflammatory rhetoric and violence.
We continue to give this matter close attention. Respect for human rights remains a key condition for the further development of our relationship with Moldova. It is crucial that allegations of serious human rights violations by the security forces are investigated thoroughly and swiftly. Where allegations are substantiated, the authorities must act to ensure that those responsible for such abuses are indeed brought to justice.
President Voronin's agreement to visit the Council of Europe Commissioner for Human Rights, Thomas Hammarberg, as well as cooperation with the EUSR on these issues, is welcome. Similarly Moldovan interest in the possibility of the dispatch of an EU fact-finding mission is positive.
While these missions cannot substitute for the responsibility of the state to investigate and prosecute human rights violations, they should help to shed light on the latest elections and their aftermath. They should also go some way towards facilitating political dialogue in order to restore public confidence.
Today the situation in Moldova is very fragile. The country has constantly expressed its desire to deepen its relationship with the European Union. The current crisis is a test over Moldova's resolve in this regard.
We welcome the fact that Romania has refrained from taking reciprocal steps following the reintroduction of visa requirements for Romanian citizens and for the declaration of its ambassador as persona non grata. We should encourage all partners to proceed with the greatest caution and always keep in mind the overriding aim of stabilising the country.
The current situation is of grave concern, but we should not lose our sense of the wider picture. The key to future stability and prosperity for Moldova is in the deepening of its relationship with the European Union. On the eve of the launch of the Eastern Partnership we need to demonstrate that we are indeed ready to assist Moldova in overcoming the current difficulties, in particular by defusing tensions, promoting dialogue and strengthening links between us.
The Republic of Moldova is our neighbour. We have been working closely and in a relationship of trust with the citizens of Moldova over the last 15 years. We are fully aware of Moldova's European aspirations. It is critical that we stay engaged with the Moldovan people today and that together we work not only to overcome the challenges that have arisen in the electoral period but also those which are emerging as a result of the global financial and economic downturn. In other words, we care for Moldova and its citizens.
The Republic of Moldova has international obligations and commitments, which mean that it has assumed the responsibility to respect democracy, the rule of law and human rights. However, recent events have shown us a serious deviation from all these commitments. Random arrests, kidnappings, people disappearing, flagrant violation of the rights of those arrested, inhuman and degrading treatment, terrorising citizens and threats with weapons are regrettable acts which jeopardise this country's EU future.
The campaign launched against representatives of the mass media and opposition parties, along with the arrest and expulsion of journalists are serious, deplorable actions. I condemn this campaign of harassment, the serious human rights violations and the illegal actions carried out by the Republic of Moldova's government.
EU assistance planned for 2007-2010 aimed at supporting the development of democracy and good governance in Moldova amounts to more than EUR 50 million. I hope that the money has not been used for training the police in how to use violence against the population. I would like to ask the Commission to present to the European Parliament a report on the use of all EU funds in the Republic of Moldova.
Romania is pursuing and will continue to pursue a proactive policy aimed at supporting the Republic of Moldova's integration into European structures. The reason for this is not only down to the historical ties we have with the citizens of this state, but more particularly because of the firm conviction that the Republic of Moldova's destiny lies in Europe, as a modern, democratic state, based on respect for human rights and fundamental freedoms. The accusations levelled against the Romanian state by the Moldovan authorities are nonsense. The introduction of visas for Romanian citizens is also an unjustified and unacceptable action. The head of state changes, but the citizens remain.
I believe that it is in the European Union's interest that the Republic of Moldova follows a European path in keeping with the aspirations of its citizens to live in a stable, safe democratic state. In this regard, the Eastern Partnership is an effective instrument and an outlet for the European aspirations of the Republic of Moldova's citizens.
on behalf of the PSE Group. - (ET) Ladies and gentlemen, I have always been a strong supporter of Moldova, but the present crisis makes me very concerned. Although Moldova is a small country that is dependent on foreign aid, we cannot turn a blind eye when the principles of the rule of law are violated.
Relations between the European Union and Moldova remain very important to us, but one should not hope that the European Union consists of blue-eyed naïve people who believe everything that the Moldovan authorities present to us as the truth. The forthcoming European Parliament ad hoc mission to Moldova is very important. No topic will be taboo. We would like to know how the police behaved with demonstrators in the post-election period. The observation of human rights not only in words but also in deeds is of utmost importance to the European Union and also to representatives directly elected by the people. Unfortunately, the Republic of Moldova signalled at the meeting of the Foreign Affairs Committee and the Moldova delegation yesterday that Europe must be prepared for monologues in Chişinău. We cannot accept that, since European integration means open dialogue. Thus partners discuss everything. I believe in the Eastern Partnership, and also in the possibility of democracy in Moldova. Let us therefore help Moldova.
on behalf of the ALDE Group. - Madam President, Moldova's state brings back miserable memories of Europe's unhappy past: a Communist government declaring victory on its own terms, protesters beaten and killed, accusations that neighbours are orchestrating unrest. If there is real evidence that the Romanian Security Service has stoked violence, then that should be subject to scrutiny by the international community.
This Parliament's mission next week must seek evidence regarding reports of 200 000 additional ballots printed, allegations that 400 000 voters registered on election day with inadequate ID, and claims that voters in Transnistria were disenfranchised en masse. Until those are investigated, until the OSCE reports, many will simply not believe the results, whatever Moldova's courts conclude. It may be that Commissioner Ferrero-Waldner's instinctive optimism proves misplaced.
President Voronin should also denounce the detention, beatings and extrajudicial killing of young people randomly rounded up after the protests. No more obstacles to lawyers or NGOs, no more withholding the names and numbers of those detained. I would like the Commission to confirm whether Moldova's expulsion of Romania's Ambassador and demand for visas from travellers breaks the agreements our Union has with that country. If so, what action will the Commission take?
President Băsescu's announcement on passports also added to tensions. We must show sensitivity to bilateral relations but, nonetheless, insist agreements are honoured.
Our Moldovan visitors today describe a country where, in so many ways, freedom and democracy are denied, where the Internet mysteriously malfunctions, where television channels vanish from the airwaves, where state TV broadcasts belly dancing rather than reporting violence on the streets.
Our Union, while mindful of the geopolitics, must understand the politics of Moldova, a people keen to exercise democracy and freedom of choice, a country trading overwhelmingly with the countries to its west, a land linked to Member States of the Union through geography, history and culture. Next month, as our leaders gather for the Eastern Partnership summit, they should make sure they build partnership on the basis of democracy and human rights. President Voronin and his comrades must commit to that cause. Our Union must demand it.
(NL) The international reporting on the disturbances in Moldova at the beginning of April and their consequences raises a considerable number of questions, questions that the European institutions need to put to the Moldovan and Romanian authorities.
To begin with, Chişinău. Is the Moldovan government really planning to open fire on demonstrators in cases of emergency from now on? I would refer Members to the announcement made by the Prime Minister on state television. How does the Moldovan government explain the radical about-face in the approach taken by the organs of national security towards demonstrators and other opponents? This was an about-face from an incomprehensible passivity towards vandalism, arson and the plunder of government buildings to brutal physical violence against unarmed citizens, resulting in three suspicious deaths.
Above all, how does the Republic of Moldova acquit itself of its responsibility for these breaches of the most basic fundamental rights? For a response to this last and crucial question, Madam President, the open letter containing nine recommendations submitted yesterday to the Czech Presidency by fourteen Moldovan defenders of civil society must definitely be taken into consideration. I hope that the European institutions, Commissioner Rehn and the Czech Presidency will take note of the letter. Prominent persons in Moldovan society are asking for an explanation. We must confront the Moldovan authorities.
Moreover, Brussels must at least ask Bucharest for an explanation of the proposal to open up Romanian citizenship on a massive scale to Moldovan citizens with Romanian grandparents. European consultation regarding the far-reaching consequences of such a sweeping decision is certainly reasonable.
Madam President, the violence in the Republic of Moldova was not a revolution but a mutiny, which took place within a revolutionary atmosphere in a divided society. That violence could also be seen as having been provoked and used as part of a strategy with the aim of redrawing the borders between the European Union and Eurasia.
Therefore the problem we have to cope with is a European problem. It is not a mere internal or a single Member State problem. However, the solution to that problem must not be retaliation but the multiplication of efforts for engaging Moldova on a European way. Nor is the solution to encourage the Moldovan elites to leave the country as holders of foreign passports.
To this end, we must strengthen the mission of the European Union envoy for Moldova, both in scope and resources, accelerate negotiation with Moldova on visa facilitations, and deepen cooperation in the field of enhancing both public order and respect for human rights. We have to work together with the authorities, the opposition and civil society, but also with Russia, which has an important presence in the region. We should avoid these events being taken as an excuse for a unilateral solution on Transnistria.
(SV) Madam President, there are those who believe that we should have a resolution on Moldova and there are those who believe that we should not. Those who do not want this resolution often cite the fact that the OSCE actually approved the election itself. Let me say, though, that the OSCE report was not completely uncritical. On the contrary, it contained a great deal of criticism. However, the resolution is not only about the election, but also about what happened after the election and what has been going on in Moldova for quite a while.
Human rights must be respected. The media must be given freedom. Maltreatment of peaceful demonstrators can never be accepted. Approval of this resolution would mean that we would be sending a strong signal to people in Moldova to show them they are not alone, that we can see what is happening there and that we do not accept it. I therefore urge you all to support this resolution.
(RO) The events which have occurred in the Republic of Moldova had been on the cards for a long time. When I say this, I am referring to the fact that in 2008 the EU-Republic of Moldova dialogue mentioned at least three major issues: a) free access for the opposition to the public mass media, which has been systematically refused and institutionalised by the Voronin regime; b) failure to comply with the request of the Venice Commission to refrain from amending the law on parliamentary elections, flatly refused by the regime in Chişinău and its collaborators; c) the opposition's involvement in major decisions on the country's policy, especially its European integration policy, another measure flatly refused.
The fact that these three major topics have been ignored or systematically rejected by our partners in Chişinău will actually indicate to us that the European Union has been turned down flat by Moldova when it came to matters of fundamental importance to the future of this country. The events which occurred on the day of the elections were only the predictable end to a story for which perhaps the European Union and European Parliament share some blame.
(RO) Madam President, ladies and gentlemen, we have three types of problem with the Republic of Moldova, all of them serious, based on which we can devise three courses of action. The first type concerns human rights. We have hundreds of young people who have been detained, sometimes even tortured. The next type concerns press freedom. We have journalists who have been intimidated and abducted from the street in broad daylight. The final type concerns the method for conducting the elections. We have a huge volume of specific data on this indicating election rigging. We will also have to be just as definite in making up our minds about this last aspect. The opposition parties maintain that rigging has altered the result by 10-15%. The citizens of the Republic of Moldova are still looking in great hope to our decisions, to our responses. It is their only way out of this tragic situation, almost unprecedented in Europe, which they have had to live through.
(RO) Nowadays in Chişinău, Madam President, you have the right to remain silent, you have the right to do what you are told and you have the right to pay taxes to an elite that is answerable to no one, as well as to emigrate, to conform and, if necessary, to hate on command. You do not have the right to free expression, association, public debate and not even the right to decide your identity yourself. Commissioner, these are the conditions then for stabilising the Republic of Moldova, but they do not offer any grounds for optimism.
Having embarked on this road, the only fate that can await Moldova, in the best case scenario, is that of Belarus. Long before the elections, the Communist Party managed to gain and consolidate its absolute control over all the mass media channels. These measures have made the democratic process devoid of content and forced a quarter of the country's population to emigrate. Against this background the elections could not have taken place without any seed of doubt. The repression exercised by Chişinău has now become a means for the authorities to communicate with the population.
Therefore, from now on, the EU cannot afford to adopt an indulgent, ambivalent attitude to the regime in Chişinău. From now on, our silence or these ambivalent statements will indicate our approval and complicity in showing contempt for fundamental freedoms and the democratic legal system, as well as in acts of violence and repression. Last but not least, the crisis in Chişinău demonstrates that we must improve the methods we use for observing and monitoring elections and rethink the role of our permanent representative there.
Madam President, Moldova remains one of the poorest countries in Europe, with a fragile democracy led by President Voronin, who is an unreconstructed Homo Sovieticus, who still proudly calls himself a Communist and who, sadly, is ambivalent towards the EU even in terms of the Eastern Partnership.
Nevertheless, he remains popular, particularly in the rural areas and among the older generation nostalgic for the security of the USSR in these uncertain economic times.
The OSCE Troika, which included our own EP delegation, basically endorsed his victory, so we just have to accept this fact, even though we must strongly protest the repressive crackdown against the opposition demonstrators who accused the Government of monopolising the media during the campaign, using an outdated and unreliable electoral register - including many people who are supposed to be dead -and the disenfranchisement of the large diaspora abroad who were not able to vote.
Right now we must concentrate on the human rights violations, which must be fully investigated by a mission of the European Union if Moldova wants to continue to receive our support in its EU-Atlantic aspirations.
(DE) Madam President, Commissioner, ladies and gentlemen, I am most grateful for this debate today, because it shows that a Europe with 27 Member States and 500 million citizens definitely has clout outside the borders of Europe. Many citizens in Moldova have recognised how important it is to have a division of power, to develop a basic democratic understanding and to fight for it.
It does not happen as a matter of course that people stand up for democracy today and that people can proclaim their convictions in public and are not locked up or subject to repression for doing so. That is why I believe - and I should like to support the Commissioner fully here - that we in Europe should use everything currently at our disposal in the fight for freedom by individual citizens, for freedom of the press and for a well-established democracy.
President-in-Office of the Council. - (CS) Madam President, Commissioner, ladies and gentlemen, the situation in Moldova is still fragile and the EU must continue its intense efforts to bring the parties to the negotiating table. It must also work with them to find a common solution which is comprehensive, balanced and realistic and which will contribute to strengthening the democratic process and democratic institutions in Moldova. I entirely agree with Graham Watson that Mr Voronin must sign up to democratic principles and that he must condemn the torture and violence perpetrated against demonstrators. I think that everyone should also condemn the arrests of journalists and the massive violations of freedom of expression. In this respect it is also important for us to support fully the work of the EU special representative in Moldova.
There should be no doubt that the EU and the Council are very alarmed at the human rights violations that occurred in Moldova during the crisis. We are urgently calling on the Moldovan authorities to engage in a transparent process with the full cooperation of the relevant European and international institutions and to investigate and condemn the human rights violations. The crisis has shown the need to strengthen EU assistance targeted at further political and economic reform in Moldova, in order to strengthen Moldova's commitment to democratic standards and values and in accordance with EU support over the matter of Moldovan sovereignty and territorial integrity. The EU is ready to cooperate and to bring Moldova closer to the EU. However, the basis for this is a democratic Moldova, a Moldova where human rights are respected and a Moldova where there is freedom of expression and where basic democratic institutions are functioning.
Member of the Commission. - Madam President, I would like to use my speaking time by responding to some of your questions and comments in this, in my view, very responsible exchange of views today.
I shall start with Mr Watson's remarks concerning visas and human rights, but first I have to comment on his remarks concerning my colleague, Benita Ferrero-Waldner, who is responsible for our relations with Moldova. You said Benita is an instinctive optimist. I can defend her and the Commission's position first by saying that, in fact, the Commission position is very realistic and balanced. Secondly, you have to be a professional optimist to be a European Commissioner, at least if you are responsible for EU enlargement and relations for south-eastern Europe.
Concerning the visa question, we are indeed dismayed by Moldova's decision to impose a visa requirement on Romanian citizens. This is not acceptable. We are examining the legality of this move. We will pursue the issue on 30 April, on the eve of Labour Day, 1 May, with the Moldovan authorities within the context of the Commission-Moldova Joint Management Committee, which has been created under the visa facilitation agreement.
Overall, concerning the elections, their aftermath and human rights violations, the Commission strongly condemned the violence that erupted in the streets of Chişinău on 7 April and the massive and excessive use of force by the law enforcement agencies' forces and, reportedly, by private militia in the aftermath. Reports of widespread human rights violations with respect to detainees, as well as of abductions, are of serious concern.
We see that, realistically, it is of the utmost importance for Moldova to live up to its European aspirations, that allegations of human rights violations be investigated thoroughly and impartially with the participation of all political forces and, as appropriate, under international scrutiny. Those suspected of having committed criminal acts, including human rights abuses, must be investigated and, if charged with such acts, offered the right to a fair trial.
Finally, on the likely impact of the election aftermath on EU-Moldova relations, it has brought to the fore the unfinished nature of Moldova's internal reforms, particularly with regard to the rule of law and respect for fundamental freedoms. We expect all concerned parties in Moldova, the official authorities as well as the political opposition and civil society, to agree on and progress towards a solution to the current crisis that will bring about more, not less, democracy and freedom for the Moldovan people.
The history of what has become the European Union is concrete proof that dialogue and cooperation and the rule of law can yield a coherent and sustainable mix of respect for fundamental freedoms, political stability and economic prosperity.
The debate is closed.
The vote on any motions for resolutions will take place during the next session.
Written statements (Rule 142)
At a time when the Communist authorities in Chişinău are continuing to hold on to power through deceit and torture, the prime minister of the country occupying the EU Presidency is content to describe the crisis at the EU's borders as 'worrying'. Not even the evidence of terror and the aggressive stance against a European Union Member State have triggered such a reaction as has the distortion of a legitimate decision from Romania to speed up the process for regaining Romanian citizenship for those who lost it unwillingly in tragic historical circumstances, which the West has some share in the responsibility for.
I cannot help but mention the hypocrisy of those politicians who are now scaremongering about the million Moldovans ready to invade the West, in the same way as they were bandying the notion up until 2007 about an onslaught from the Romanians.
With regard to the trampling of democracy and fundamental freedoms, we will have the opportunity for an exchange of views with Messrs Lukashenko and Voronin after launching the Eastern Partnership. If this cooperation mechanism is not going to uphold democratic reforms in the former Soviet states which have been invited, this means that it will be dead in the water.
I cannot fail but come to the harsh conclusion that for some Europeans Tibet is closer than Moldova. This happens probably when the road to Chişinău passes through Moscow.
The elections which took place on 6 April 2009 in the Republic of Moldova were followed by demonstrations. Unfortunately, the press encountered problems in reporting information about how events unfolded. I think that freedom of the press, freedom of expression and respect for human rights and the rule of law are principles which we all abide by, promote and defend.
I feel that the situation in the Republic of Moldova is extremely serious. I particularly believe that the European Union must treat this situation seriously and diplomatically. I feel that the accusations being levelled at Romania are also being targeted at the European Union. However, the declaration of the Romanian ambassador in Chişinau as persona non-grata and the sudden, unilateral introduction by the Republic of Moldova of visas for Romanian citizens are unacceptable.
The Republic of Moldova is a European country through its history and geography. It is one of the EU's neighbours and relations between the EU and the Republic of Moldova must continue to be based on good neighbourliness. The region I come from adjoins the Republic of Moldova and Ukraine. We are involved in many joint development programmes and I think that Romania and the European Union must continue to support economic and social development in the Republic of Moldova through a partnership based on not only good cooperation, but, in particular, on mutual respect as well.